Citation Nr: 1117162	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-00 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the failure to adjudicate a claim for service connection for an acquired psychiatric disorder, to include as secondary to the service-connected Wolff-Parkinson-White syndrome, in an April 1976 rating decision.  

2.  Whether there was clear and unmistakable error (CUE) in an April 1976 rating decision that continued the 10 percent disability evaluation for Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	Jaques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to July 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Portland Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, dated January 2009, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  The Veteran was scheduled for a March 2011 travel board hearing.  However, in a January 2011 statement, the Veteran's attorney indicated that the Veteran wished to withdraw his hearing request.  Thus, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2010).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  In an April 1976 decision, the RO denied an increased evaluation in excess of 10 percent for the Veteran's service-connected Wolff-Parkinson-White syndrome, paroxysmal tachycardia.

3.  There was no informal claim for service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected Wolff-Parkinson-White syndrome, at the time of the April 1976 decision.  

4.  The Veteran filed an informal claim for service connection for an acquired psychiatric disorder, to include as secondary to the medications taken for his service-connected Wolff-Parkinson-White syndrome, in March 1999.  

5.  In a February 2002 rating decision, the RO granted service connection for major depressive disorder with generalized anxiety as secondary to the service-connected disability of Wolff-Parkinson-White Syndrome, paroxysmal tachycardia, and assigned a 100 percent disability evaluation, effective December 11, 2000.  

6.  The Veteran has not established without debate, that the correct facts as then known, were not before the RO at the time of the April 1976 decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions existing at the time, as it pertains to the claim for service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected Wolff-Parkinson-White syndrome.  

7.  The Veteran has not pled a claim of CUE with specificity in an April 1976 decision, which denied an increased evaluation for his service-connected Wolff-Parkinson-White syndrome; it has not been contended that the correct facts, as known at the time, were not before the RO at the time of prior final decision in April 1979 or that the RO misapplied the law, as it existed at the time of that decision.  


CONCLUSIONS OF LAW

1.  The RO's failure to adjudicate a claim for service connection for an acquired psychiatric disorder, to include as secondary to the Veteran' service-connected Wolff-Parkinson-White syndrome, in an April 1976 decision did not involve CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).  

2.  The April 1976 decision, continuing the 10 percent disability evaluation for the Veteran's service-connected Wolff-Parkinson-White syndrome, paroxysmal tachycardia, did not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.105 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In regards to the Veteran's claims of CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.  

Furthermore, the Board finds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The Veteran was provided with ample opportunity to submit evidence and argument in support of his claims and was given the opportunity to present testimony regarding his claims.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required.  

II.  Decision  
Applicable Rules and Regulations

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.  
A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

CUE Claim for an Acquired Psychiatric Disorder, to include as Secondary to the Service-Connected Wolff-Parkinson-White Syndrome

The Veteran contends that an informal claim for service connection for anxiety, to include as secondary to his service-connected Wolff-Parkinson-White syndrome, was not properly adjudicated at the time of the April 1976 decision.  According to an April 2007 statement submitted by the Veteran's attorney, VA outpatient treatment records at the time of the April 1976 decision reflected complaints of anxiety.  The Veteran's attorney explains that these treatment records should have served as an informal claim for service connection, and adjudicated in the April 1976 rating decision.  As such, there was CUE on part of the RO in not adjudicating the claim in the April 1976 decision.  

By way of procedural background, service connection for the Veteran's paroxysmal tachycardia with Wolff-Parkinson-White syndrome was granted in a November 1974 rating decision and assigned a 10 percent disability evaluation, effective July 9, 1974.  In November 1975, the Veteran filed an informal claim for increase.  He also noted that he was currently receiving treatment at a local VA outpatient treatment facility for his service-connected disability.  VA outpatient treatment records were obtained from July 1975 to August 1975, which noted that on one occasion, the Veteran was markedly anxious about the fact he could not obtain a job because of his service-connected disability.  He was diagnosed with depression and anxiety over his inability to obtain a job.  There was no medical evidence reflecting treatment for his service-connected disability.  As such, in an April 1976 decision, the RO determined that no change was warranted with regards to his 10 percent disability evaluation for his service-connected Wolff-Parkinson-White syndrome.  The Veteran did not appeal the decision, nor make mention of the noted anxiety and depression in the VA outpatient treatment records.  

Thereafter, in December 1998, the Veteran filed an informal claim for posttraumatic stress disorder (PTSD).  In March 1999, he submitted an additional informal claim for anxiety, depression, and cognitive impairment as secondary to the medications taken for his service-connected Wolff-Parkinson-White syndrome.  Prior to the RO effectuating a rating decision, the Veteran withdrew his claim for PTSD in an August 2001 statement, but asserted that he wished to continue his appeal for his "impairment" secondary to his service-connected disability.  In a February 2002 rating decision, the RO granted service connection for major depressive disorder with generalized anxiety as secondary to the service-connected Wolff-Parkinson-White syndrome, paroxysmal tachycardia, and assigned a 100 percent evaluation, effective December 11, 2000.  An earlier effective date of December 16, 1988, was assigned for the grant of service connection for major depressive disorder with generalized anxiety in an April 2003 Decision Review Officer (DRO) decision, and the Board denied granting an earlier effective date in an April 2004 decision.  

As previously mentioned, the Veteran asserts that the VA outpatient treatment records from 1975 were an informal claim for service connection for an acquired psychiatric disorder, and the RO committed CUE when it did not adjudicate the claim in the April 1976 decision.  However, the Board finds that the Veteran's allegation simply does not meet the criteria noted above, and his representative's citation to several court decisions in support of the claim does not change this fact.

In Richardson v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) found that a claimant may assert that VA failed to adjudicate a reasonably raised claim in the context of a request for revision of a prior decision on the basis of CUE.  Richardson, 20 Vet. App. 64, 71-72 (2006).  In this regard, the Veteran and his attorney argue that VA is expected to carefully review all documents and testimony in a liberal manner to identify and adjudicate all reasonably raised claims.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fec. Cir. 2001); Andrews v. Principi, 421 F.3d 1278 (Fed. Cir. 2005); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  Here, it is argued that the VA outpatient treatment records dated 1975, when construed liberally, raised an informal claim for service connection for an acquired psychiatric disorder, to include as secondary to his service-connected Wolff-Parkinson-White syndrome and the RO failed to adjudicate the claim in the April 1976 decision.  

The Board points that, unlike the appellant in Roberson, the Veteran in this case is not pro se.  Although he is currently represented by a private attorney, at the time of the April 1976 decision, he was represented by American Veterans (AMVETS), which is shown by the typewritten carbon copy (CC) on the April 1976 decision and deferred rating decision to AMVETS.  Furthermore, his current attorney sent a VA Form 21-22 Appointment of Veterans Service Representative As Claimant's Representative, in October 1998, reflecting the revocation of AMVETS as his representative due to the selection of a private attorney.  See the October 1998 VA Form 21-22.  While Roberson requires the Board to sympathetically read all pleadings filed pro se, it does not require sympathetic reading of pleadings filed by counsel.  See Andrews, 421 F.3d at 1284.  However, even assuming that the 1975 VA outpatient treatment records can be construed as an informal claim for service connection for an acquired psychiatric disorder due to his service-connected Wolff-Parkinson-White syndrome, the claim is no longer pending; it was finally adjudicated as part of a February 2002 rating decision.  In Richardson, the Court stated that if the claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however, the claim must be adjudicated.  Id.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Id.  Here, however, the Veteran is not requesting revision of the February 2002 rating decision on the basis of CUE.  Rather, he is arguing that the April 1976 rating decision was a constructive or implicit denial of the claim for service connection for anxiety, to include as secondary to his service-connected Wolff-Parkinson-White syndrome.  

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006), and in Ingram v. Nicholson, 21 Vet. App. 232 (2007), the Federal Circuit and the Court recognized the existence of an implicit denial rule.  The "implicit denial" rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim."  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

In this case, the Board finds that a reasonable person would not have interpreted the April 1976 decision as the RO's intent to dispose of the acquired psychiatric disorder claim.  The claim addressed in the April 1976 decision only involved the Veteran's service-connected Wolff-Parkinson-White syndrome and whether an increased rating was warranted.  If the RO did not even consider the claim raised, logically, it would be impossible for it to have implicitly denied the claim in the April 1976 decision.  

In any event, even if the RO's failure to adjudicate the claim in April 1976 rather than in February 2002 was, indeed, erroneous, the Veteran has not explained how the outcome of the decision would have been different but for the error.  The Board notes that a revision of a prior decision on the basis of CUE must be based on the facts and law extant at the time of the decision and not based on what the appellant wishes he could have done in hindsight or how the Board might have weighed the evidence had it had jurisdiction over the claim.  In short, the Veteran has not identified any error of fact or in the application of the law that would compel the conclusion that the result of the April 1976 decision would have been manifestly different but for the error.  

Under these circumstances, the Board must conclude that Veteran has not established, without debate, that the correct facts, as they were then known, were not before the RO, or that the RO ignored or incorrectly applied the statutory and regulatory provisions applicable at the time of the February 1976 decision.  Based on the evidence then of record, both actually and constructively, and the law then in effect, there is no finding of CUE in the failure of the RO to adjudicate a claim for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected Wolff-Parkinson-White syndrome in an April 1976 decision.  See 38 C.F.R. § 3.105(a).

CUE Claim for the Service-Connected Wolff-Parkinson-White Syndrome

As stated above, service connection for the Veteran's paroxysmal tachycardia with Wolff-Parkinson-White syndrome was granted in a November 1974 rating decision and assigned a 10 percent disability evaluation, effective July 9, 1974.  The Veteran filed an informal claim for increase in November 1975 and stated that he was receiving treatment at his local VA outpatient treatment facility.  The RO obtained such records, but found no current evidence suggesting of such treatment or indicative of a worsening of such disability.  Thus, in the April 1976 decision, the RO determined that no change was warranted with regards to his 10 percent disability evaluation for his service-connected Wolff-Parkinson-White syndrome.  The Veteran did not appeal the decision

As the law regarding CUE has been discussed above, it is further noted that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to demonstrate CUE, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  
The Veteran's contentions as to CUE in the stated decision are set forth in his April 2007 informal claim and personal statement, along with his August 2007 notice of disagreement (NOD).  Specifically, the Veteran's attorney restates the wording contained in the April 1976 decision as well as the language contained in the Veteran's June 1975 and November 1975 statements in support of his claim.  Additionally, the Veteran's attorney expresses their disagreement over the revision of the April 1976 decision not being warranted.  

Based on the attorney statements, on behalf of the Veteran, it cannot be concluded that a CUE claim was pled with any specificity.  Rather, it appears that he has simply expressed disagreement as to how the facts of the case were weighed or evaluated.  Again, a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  Therefore, it is not sufficient for the Veteran to merely allege that a fact finder was incorrect in reducing his disability rating.  Furthermore, citing to the decision and statements by the Veteran are also not a basis on which to grant CUE.  

Based on the above, no valid CUE claim has truly been presented here.  In any event, the record does not otherwise show that the April 1976 decision was based on incorrect facts, as they were known at the time, or involved misapplication of the law as it was then in effect.  The Board finds, therefore, that the Veteran has failed to raise a valid claim of CUE in the April 1976 decision with regards to an increased rating for the Veteran's service-connected Wolff-Parkinson-White syndrome.  

Finally, the Board has considered whether the more proper remedy in this case is denial or dismissal.  In this regard, the Board has considered the Court's holding in Simmons v. Principi, 17 Vet. App. 104 (2003) to the effect that if the claimant is only asserting disagreement with how VA evaluated the facts before it, the claim should be dismissed without prejudice because of the absence of legal merit or lack of entitlement under the law.  The Board believes, given the circumstances of this case, dismissal is more appropriate. As was stated above, the primary focus of the Veteran's argument was that the RO erred in reducing his disability evaluation for his service-connected Wolff-Parkinson-White syndrome.  The Veteran's contentions do constitute a valid CUE claim, and thus dismissal is warranted.  


ORDER

The claim for revision or reversal of an April 1976 decision that did not adjudicate a claim for service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected Wolff-Parkinson-White syndrome, paroxysmal tachycardia, is denied.  

The claim for revision or reversal of an April 1976 decision which continued the 10 percent disability evaluation for the Veteran's service-connected Wolff-Parkinson-White syndrome, paroxysmal tachycardia, is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


